Case: 13-11578   Date Filed: 10/29/2013   Page: 1 of 5


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 13-11578
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:11-cv-00084-CG-N

DEBORAH ANN PACKER,

                                                             Plaintiff-Appellant,

                                    versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                            Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                        ________________________

                              (October 29, 2013)

Before MARCUS, MARTIN and FAY, Circuit Judges.

PER CURIAM:

     Deborah Packer appeals from the district court’s judgment affirming the

administrative law judge’s (“ALJ”) denial of her applications for Disability

Insurance Benefits and Supplemental Security Income, pursuant to 42 U.S.C. §§
               Case: 13-11578    Date Filed: 10/29/2013   Page: 2 of 5


405(g), 1383(c)(3). On appeal, Packer argues that: (1) the record evidence was

insufficient to support the ALJ’s residual functional capacity (“RFC”) finding; and

(2) the ALJ’s RFC assessment was flawed because the ALJ should have found that

Packer’s right-knee-degenerative joint disease and varicose veins were additional

severe impairments. After careful review, we affirm.

      We review the ALJ’s decision to determine whether it is supported by

substantial evidence and based on proper legal standards. Crawford v. Comer, 363
F.3d 1155, 1158 (11th Cir. 2004). We must affirm a decision that is supported by

substantial evidence even if the evidence preponderates against the ALJ’s findings.

Id. at 1158-59. “Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.”   Id. at 1158.     Moreover, we may not reweigh the evidence or

substitute our judgment for that of the ALJ. Dyer v. Barnhart, 395 F.3d 1206,

1210 (11th Cir. 2005). “A clearly articulated credibility finding with substantial

supporting evidence in the record will not be disturbed by a reviewing court.”

Foote v. Chater, 67 F.3d 1553, 1562 (11th Cir. 1995). We will reverse where the

ALJ fails to apply the correct law or to provide us with sufficient reasoning to

allow us to determine that the proper legal analysis has been conducted. Keeton v.

Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).




                                         2
              Case: 13-11578     Date Filed: 10/29/2013   Page: 3 of 5


      An individual claiming Social Security disability benefits must prove that

she is disabled. Jones v. Patel, 190 F.3d 1224, 1228 (11th Cir. 1999). The Social

Security regulations provide a five-step sequential evaluation process for

determining if a claimant has proven that she is disabled. Id. A claimant must

show that (1) she is not performing substantial gainful activity; (2) she has a severe

impairment; (3) the impairment or combination of impairments meets or equals an

impairment listed in the regulations; or (4) she cannot return to past work; and, (5)

if the Secretary identifies other work, she cannot perform other work based on her

age, education, and experience. 20 C.F.R. § 404.1520; Phillips v. Barnhart, 357
F.3d 1232, 1237 (11th Cir. 2004).

      We have explained that the finding of any severe impairment, whether or not

it qualifies as a disability, is enough to satisfy the requirement of step two of the

sequential evaluation process. Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir.

1987). An RFC determination is an assessment, based on all relevant evidence, of

a claimant’s remaining ability to do work despite her impairments. Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). There is no rigid requirement that

the ALJ specifically refer to every piece of evidence, so long as the ALJ’s decision

is not a broad rejection, i.e., where the ALJ does not provide enough reasoning for

a reviewing court to conclude that the ALJ considered the claimant’s medical

condition as a whole. Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005).


                                          3
              Case: 13-11578     Date Filed: 10/29/2013   Page: 4 of 5


      In this case, Packer has failed to establish that her RFC assessment was not

supported by substantial evidence. As for Packer’s credibility, the ALJ determined

that Packer’s testimony and allegations concerning her medical condition were

credible only to the extent that they were compatible with her RFC assessment, and

that Packer’s hearing testimony “remained inconsistent and evasive, and failed to

provide any significant clarification of prior inconsistencies in [Packer’s]

allegations.” As for the medical evidence, Packer provided little evidence that

supported her allegations that her alleged impairments had limited her physical

functioning or work-related activities -- the medical sources indicated that Packer’s

physical functioning in the pertinent areas was normal or only mildly restricted,

and none of the medical sources indicated that Packer had any significant

functional limitations, let alone any disability.   Notably, during the 18-month

relevant time period, Packer did not seek any medical treatment for almost an

entire year between February 2009 and January 2010. Moreover, Packer’s X-rays

were normal, she regularly demonstrated full range of motion in her legs and lower

back, and Packer never received more than arguably conservative measures to treat

any of her conditions. Therefore, Packer failed to establish that the ALJ’s RFC

assessment is not supported by substantial evidence.

      As for her claim about step two of the sequential evaluation process, we are

unpersuaded. As the record shows, the ALJ determined at step two that at least


                                         4
              Case: 13-11578     Date Filed: 10/29/2013   Page: 5 of 5


one severe impairment existed; the threshold inquiry at step two therefore was

satisfied. Indeed, since the ALJ proceeded beyond step two, any error in failing to

find that Packer suffers from the additional severe impairments of degenerative

joint disease of the right knee or varicose veins would be rendered harmless.

      To the extent that Packer contends that the ALJ failed to take her alleged

degenerative joint disease of the right knee or varicose veins into consideration at

other stages of the sequential evaluation process, that argument fails. The ALJ’s

decision demonstrates that the ALJ thoroughly considered the entire record and

accounted for all of Packer’s functional limitations. The ALJ repeatedly noted that

she was considering the entire record and Packer’s conditions in combination. The

ALJ addressed Packer’s musculoskeletal condition in general and specifically

noted that Packer’s musculoskeletal condition showed no signs or symptoms of

deep vein thrombosis. Packer does not identify record evidence demonstrating that

her alleged right knee degenerative joint disease or varicose veins either (1) caused

any limitations above and beyond those assessed by the ALJ, or (2) caused or

worsened her functional limitations. Therefore, Packer failed to establish that the

ALJ inadequately considered, at any stage in the sequential evaluation process,

Packer’s alleged right knee degenerative joint disease or varicose veins.

      AFFIRMED.




                                         5